Title: To Thomas Jefferson from Tench Coxe, 8 November 1801
From: Coxe, Tench
To: Jefferson, Thomas


Sir
Philada. Novr. 8. 1801.
As I had the honor to receive from you some remarks on the office I now hold from Genl. M, I trust it will not be improper to give you some information on the subject, and I take this liberty the more freely, because I cannot deprive myself of the satisfaction of believing, that my situation, as an Individual and as connected with the sufferings & exertions in the cause of American & human liberty are not indifferent to you.
I have abstracted from the accots. of Mr. Ash for the latest year (1800) the following sum total of quarterly emoluments, which you will be pleased to observe are gross, and not net—


March quarter 1800

438.33


June    do.

778.97


Septemr. do.

631.30


Decemr. do.

 882.76



Drs.
2731.36


He paid one constant indoor clerk & Book keeper
500.0



also one out door assistant for the inspection of distilleries, marking & other business
300.0




Office rent, office furniture not allowed, fuel, law books &c. culled by him, I think
}

200.0
1000.0 



Drs.
1731.36


The prices of fuel, cabinet work for furniture, books relative to the public service, which cannot be expected from the Government, horse keeping & a horse for country services not allowed, and the actual charges beyond the Government allowances, convince me that if the business is fully and comfortably executed & conducted the sum total of Mr. Ash’s estimate of expences would be consumed.
I cannot form an estimate of the value of the office during the Time I may hold it, but tho I have been busily engaged with one Clerk, an apprentice & my two oldest Sons in opening, conducting & reforming the business, the whole emoluments of the office in October fell short of 50. Drs. This is in a great measure owing to my predecessor’s collecting, after Septr. and charging Comms. on Bonds payable in that month. On this point the necessary controul of the Supervisor & the Treasury department will be resorted to, & no doubt with all proper success.
I am sorry to observe, Sir, that my applications in relation to certain offices, if they should become vacant, have become publicly known at Washington and Philadelphia, particularly in regard to the naval office & the office of Comm. of the Revenue. I never meant the addresses, I took the liberty to make, as to the President; but wished them to be deemed the most frank communications to a respected friend, who, I doubted not, was desirous to combine the power of his station with his personal convictions & wishes. Being placed on your files, it is probable, that these circumstances have inadvertently become known. Believe me, Sir, I only mention it, because I suppose you are unacquainted with the circumstance of their contents having gone abroad. It is certain, however, that good men among the friends of our Government, & unworthy men among its enemies have treated, in a manner to be regretted, my appearance, under such circumstances in such an office as this, not held from you. It was from a sure anticipation of such things, that I declined the office in June. It was only from the deep importance of my return to Philadelphia, from the extreme difficulty of my continuing to be deprived of income for my family, and from the Judgment on my prospects, which foes, and friends & pretended friends concurd in pronouncing, that I consented to accept this office on the first of October. It was openly said in Washington, in the presence of my successor that my hopes of his or any other office from you were quashed forever, since you had been applied to for it, and had not given it, and since the various other offices I was as willing to accept had been reserved to or given to others. An income of £1000 here was necessary for my family. I thought this office gave it—and, tho I sacrificed my standing in public life, and in society, and much of my utility in that great and certain struggle to which Republicanism is yet destined in America & Europe, the interests and comforts of my family obliged to take, in the sight of republicans and antirepublicans, an office not given by you, and, wch. with my property in money, I never would have thought of. The Inspectorship was well abolished, and was too useless and inconsiderable an affair for me to receive at your hands.
Excuse me, Sir, for this private, confidential communication of my situation, calculations, & feelings. Let no part, if you please, of this or any other letter I have had the honor to write be extended beyond Mr. Madison & Mr. Gallatin a confidence in whose friendship & esteem, with yours, I yet cherrish. I do not doubt the Justice and kindness of one, nor of several other Gentlemen, but I should wish my case, so far as I have written on it, known to those alone whom I have mentioned. Tho considerations relative to your interests, or happiness or to the public good will always induce me to the liberty of a communication to you, it is my intention after all I have said to be sparing of letters relating to myself. My having dismissed objects of great emolument & of an honourable & respectable nature, and my desire to enjoy, in peace here, a decent competency, as a compensation for business, office, and tranquility sacrificed is now well known to you & my friends at Washington. I trust I shall be rescued from my present degradation, for such it is universally considered.
I devoutly wish the success of your administration in all its parts & in all its objects being, Sir,
in truth one of your most sincere friends
Tench Coxe
